307 F.2d 508
Harold Pitts ROE, Appellant,v.UNITED STATES of America, Appellee.
No. 17120.
United States Court of Appeals Eighth Circuit.
July 20, 1962.

Before JOHNSEN, Chief Judge, and MATTHES, Circuit Judge.
PER CURIAM.


1
The appeal taken by appellant from the denial of his motion under 28 U.S.C.A. 2255, for a vacation of his sentence will be permitted to be docketed without payment of fee, and it will thereupon be dismissed as being frivolous.


2
Appellant, with counsel appointed to represent him, was accorded a full hearing before the trial court upon the charges made in his motion that his pleas of guilty were obtained by coercion; that he was physically mistreated by the arresting officers, and was beaten, abused, threatened, and coerced by various jailers, United States Marshals, and FBI Agents; and that his counsel had colluded with the United States Attorney's office in his purported representation of appellant.


3
The testimony of appellant was heard by the court, as well as that of various law enforcement officers, including the arresting officers, jailers, United States Marshals and FBI Agents who had been connected with the case.  From the evidence the court found that there was no basis for appellant's charges; that his plea of guilty had not in any was been coerced or induced, either by force, threats, or promise of leniency; and that therefore appellant had in no way been deprived of due process of law or of any of his constitutional rights.  The court's order further stated that there was no evidence at the hearing to indicate that appellant's former counsel was in collusion with the prosecution or that he had not represented appellant honestly and competently, and that appellant had accordingly withdrawn these allegations in open court.


4
Where the testimony of a prisoner on a 2255 motion is without any probative corroboration, the trial court's determination of its incredibility as against that of the other witnesses, after seeing and hearing the prisoner testify, presents no question for appellate review.


5
Appeal dismissed as frivolous.